Appeal by the defendant from an order of the Supreme Court, Kings County (Sullivan, J.), dated June 15, 2005, which, after a hearing pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court’s determination to designate him a level three sex offender is supported by clear and convincing evidence, and thus, should not be disturbed (see Correction Law § 168-n [3]; People v Morris, 33 AD3d 778 [2006]; People v Robert I., 33 AD3d 777 [2006]).
The defendant’s remaining contention, that he is entitled to a downward departure is unpreserved for appellate review (see People v Graham, 35 AD3d 299 [2006]) and, in any event, is without merit. Schmidt, J.P., Rivera, Florio and Balkin, JJ., concur.